DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs (US PGPub 2017/0032351) in view of Brand (US PGPub 2015/0288701).

Regarding claims 1, 11 and 20, Burroughs teaches a server (Burroughs, see paragraph 0017, The environment 100 includes an electronic funds manager 110 that enables a first device 120 (e.g., a parent device) to manage electronic funds among a plurality of computing devices (e.g., a family of devices)) comprising:
at least one communication interface for communication with one or more client devices (Burroughs, see paragraph 0017, The parent device 120 and/or the child device 130 may be coupled to the electronic funds manager 110 via a network 140);
a processor coupled to the communication interface (Burroughs, see figure 1, electronic funds manager 110); and
a memory coupled to the processor, the memory having computer-executable instructions stored thereon, the instructions, when executed by the processor (Burroughs, see figure 1, electronic funds manager 110), cause the server to:
during a first remote session, receive, via the communication interface, a signal representing identification information of a first applicant (Burroughs, see paragraph 0029, the association component 210 identifies the first user device 240 as a parent device 120 with respect to the family wallet and associates the first user device 240 with the family wallet such that the first user device 240 has a first level of authorization with respect to the family wallet. The username serves to uniquely identify a user of a user device 240. For example, the username may be based on a telephone number or email address. In at least some examples, the account information 245 includes an image, an avatar, or an icon), and a signal representing at least two pieces of contact data for second applicant (Burroughs, see paragraph 0030, The association component 210 may prompt the user of the parent device 120 to invite one or more second user devices 240 to connect or have access to the family wallet by providing contact information, such as a telephone number or email address. The association component 210 generates an invitation and transmits a text message or other communication including the invitation to the second user devices 240 using the telephone number, email address, or other contact information);
transmit, using a first piece of contact data for the second applicant, via the communication interface, a signal representing a unique link (Burroughs, see paragraph 0059, The invitation may include a link that enables the second user device to download the mobile application and/or automatically be associated with the family wallet in accordance with the request);
during the second remote session, receive, via the communication interface, a signal representing identification information of the second applicant (Burroughs, see paragraph 0059, If the request is accepted, the second user device transmits an acceptance of the invitation to the electronic funds manager 110. For example, a user of the second user device may provide, via the mobile application, the acceptance of the invitation); and
create a new multi-applicant account profile, after verifying the identification information of the first applicant and the identification information of the second applicant (Burroughs, see paragraph 0059, Upon receiving the acceptance, the electronic funds manager 110 adds the second device to the family wallet at 570 in accordance with the desired level of authentication (e.g., as a parent device 120 or as a child device 130)).

Burroughs teaches the above yet fails to teach transmit, using a second piece of contact data for the second applicant, via the communication interface, a signal representing a one-time password; and initiate a second remote session, in response to receipt, via the communication interface, of a signal representing the one-time password, the one-time password being provided via the unique link.
Then Brands teaches transmit, using a second piece of contact data for the second applicant, via the communication interface, a signal representing a one-time password (Brand, see figures 4A-4B and paragraph 0054, In screenshot 400B, a verification code message containing a verification code 402 is displayed. Once the recipient receives the verification code 402, the recipient may attempt to pass a verification challenge); and
initiate a second remote session, in response to receipt, via the communication interface, of a signal representing the one-time password, the one-time password being provided via the unique link (Brand, see figures 5A-5B, When verification over a secondary channel of communication is required, a verification challenge may be sent over the secondary channel of communication. Secondary channels of communication may be, for example, email, short message service (SMS), authenticator applications, tokens, and combinations thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burroughs with invitation links with enhanced protection of Brand, because doing so would make Burroughs more efficient in providing enhanced protection by providing invitation links for ad-hoc file collaboration (Brand, see paragraph 0025).

Regarding claims 2 and 12, Burroughs in view of Brand teaches wherein the instructions, when executed by the processor, further cause the server to:

transmit, using a first piece of contact data for the third applicant, via the communication interface, a signal representing another unique link (Burroughs, see paragraph 0059, The invitation may include a link that enables the second user device to download the mobile application and/or automatically be associated with the family wallet in accordance with the request);
transmit, using a second piece of contact data for the third applicant, via the communication interface, a signal representing another one-time password (Brand, see figures 4A-4B and paragraph 0054, In screenshot 400B, a verification code message containing a verification code 402 is displayed. Once the recipient receives the verification code 402, the recipient may attempt to pass a verification challenge);
initiate a third remote session, in response to receipt, via the communication interface, of a signal representing the other one-time password, the other one-time password being provided via the other unique link (Brand, see figures 5A-5B, When verification over a secondary channel of communication is required, a verification challenge may be sent over the secondary channel of communication. Secondary 
during the third remote session, receive, via the communication interface, a signal representing identification information of the third applicant (Burroughs, see paragraph 0059, If the request is accepted, the second user device transmits an acceptance of the invitation to the electronic funds manager 110. For example, a user of the second user device may provide, via the mobile application, the acceptance of the invitation);
wherein the new multi-applicant account profile is created after verifying the identification information of the first applicant, the identification information of the second applicant, and the identification information of the third applicant (Burroughs, see paragraph 0059, Upon receiving the acceptance, the electronic funds manager 110 adds the second device to the family wallet at 570 in accordance with the desired level of authentication (e.g., as a parent device 120 or as a child device 130)).

Regarding claims 3 and 13, Burroughs in view of Brand teaches wherein the second remote session and the third remote session can be conducted in parallel, or in any temporal order (Burroughs, see paragraph 0014, Aspects of the disclosure enable a processing system to authorize a financial transaction in an environment including a plurality of computing devices coupled to each other via a network (e.g., the Internet)).

Regarding claims 4 and 14, Burroughs in view of Brand teaches wherein the instructions, when executed by the processor, further cause the server to:

transmit, using a first piece of contact data for the third applicant, via the communication interface, a signal representing another unique link (Burroughs, see paragraph 0059, The invitation may include a link that enables the second user device to download the mobile application and/or automatically be associated with the family wallet in accordance with the request);
transmit, using a second piece of contact data for the third applicant, via the communication interface, a signal representing another one-time password (Brand, see figures 4A-4B and paragraph 0054, In screenshot 400B, a verification code message containing a verification code 402 is displayed. Once the recipient receives the verification code 402, the recipient may attempt to pass a verification challenge);
initiate a third remote session, in response to receipt, via the communication interface, of a signal representing the other one-time password, the other one-time password being provided via the other unique link (Brand, see figures 5A-5B, When verification over a secondary channel of communication is required, a verification 
during the third remote session, receive, via the communication interface, a signal representing identification information of the third applicant (Burroughs, see paragraph 0059, If the request is accepted, the second user device transmits an acceptance of the invitation to the electronic funds manager 110. For example, a user of the second user device may provide, via the mobile application, the acceptance of the invitation);
wherein the new multi-applicant account profile is created after verifying the identification information of the first applicant, the identification information of the second applicant, and the identification information of the third applicant (Burroughs, see paragraph 0059, Upon receiving the acceptance, the electronic funds manager 110 adds the second device to the family wallet at 570 in accordance with the desired level of authentication (e.g., as a parent device 120 or as a child device 130)).

Regarding claims 5 and 15, Burroughs in view of Brand teaches wherein the instructions, when executed by the processor, further cause the server to:
transmit, via the communication interface, signals representing a notification to the first applicant indicating addition of the third applicant (Burroughs, see paragraph 0059, the electronic funds manager 110 transmits, to the parent device 120, a notification indicating the addition of the second device, and the parent device 120 presents, via the mobile application, the notification to the user);


Regarding claims 6 and 16, Burroughs in view of Brand teaches wherein the at least two pieces of contact data for the second applicant include at least two of: an email address; a phone number; or a social media account (Burroughs, see paragraph 0030, The association component 210 may prompt the user of the parent device 120 to invite one or more second user devices 240 to connect or have access to the family wallet by providing contact information, such as a telephone number or email address. The association component 210 generates an invitation and transmits a text message or other communication including the invitation to the second user devices 240 using the telephone number, email address, or other contact information).

Regarding claims 7 and 17, Burroughs in view of Brand teaches wherein the signal representing the unique link is transmitted using one of: an email message to the email address; a text message to the phone number; or a private message to the social media account (Burroughs, see paragraph 0059, The invitation may include a link that enables the second user device to download the mobile application and/or automatically be associated with the family wallet in accordance with the request); and


Regarding claims 8 and 18, Burroughs in view of Brand teaches wherein the instructions, when executed by the processor, further cause the server to:
receive the identification information from one of the first applicant or the second applicant by:
verifying that the one of the first applicant or the second applicant is an existing customer (Burroughs, see paragraph 0052, The user device 240 may prompt, via the mobile application, the user to provide an identifier (e.g., a username) and/or passcode (e.g., password, PIN). For example, the user device 240 may display one or more fields configured to receive the identifier and/or passcode from the user); and
retrieving the identification information of the one of the first applicant or the second applicant from a customer database (Burroughs, see paragraph 0052, The user device 240 may receive the identifier and/or passcode from the user and transmit the identifier and/or passcode to the electronic funds manager 110. In at least some examples, the electronic funds manager 110 receives the identifier and/or passcode, 

Regarding claim 9, Burroughs in view of Brand teaches wherein the instructions, when executed by the processor, further cause the server to:
after creating the multi-applicant account, transmit, via the communication interface, signals representing a respective notification to each applicant to indicate the multi-applicant account was successfully created (Burroughs, see paragraph 0059, Upon receiving the acceptance, the electronic funds manager 110 adds the second device to the family wallet at 570 in accordance with the desired level of authentication (e.g., as a parent device 120 or as a child device 130)).

Regarding claim 10, Burroughs in view of Brand teaches wherein the identification information of the second applicant is inaccessible to the first applicant, and the identification information of the first applicant is inaccessible to the second applicant (Burroughs, see paragraph 0059, If the request is not accepted, the second user device is not associated with the family wallet (e.g., the second user device is not added to the family wallet)).

Regarding claim 19, Burroughs in view of Brand teaches wherein the identification information of the second applicant is inaccessible to the first applicant, and the identification information of the first applicant is inaccessible to the second applicant (Burroughs, see paragraph 0059, If the request is not accepted, the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457